DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 9-26 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 9, the claim recites, “and propagated through said”, making it unclear as to what the said element is.
Regarding claims 9 and 18, the claims recite that an optical fiber is sized to fit within a groove, but it is unclear as to whether or not the optical fiber is actually fit into the groove.  The claim also recites that the tube has a diameter sized to sleeve onto a robotic-assisted laparoscopic instrument or laparoscopically compactable device, but it is unclear as to whether or not the tube is actually sleeved onto the instrument or device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierhoff (US 2015/0265256).
Regarding claim 9, Bierhoff discloses an applicator probe for visualizing an interior of a tissue ([0071]: “fluorescence measurements” constitute a visualization) having a planar surface, comprising: (a) a hollow tube having a diameter sized to sleeve ([0043]: “fiber body 35” has hollow tubes for accepting “optical fibers 40”) onto a tissue manipulating instrument ([0043]: “biopsy device”), said tube having an exterior and an interior, a left side and a right side, a left side proximal end and a left side distal end, a right side proximal end and a right side distal end ([0043]: “fiber body 35” would have left, right, proximal, and distal ends), wherein said left side of said tube exterior contains a left longitudinal groove running from said left side proximal end to said left side distal end on an exterior of said hollow tube, and, said right side of said tube exterior contains a right longitudinal groove running from said right side proximal end to said right side distal end (Fig. 2, [0046], [0047]: “a hollow shaft providing space for inserting a fiber body 35 with optical fibers 40”, the space occupied by the optical fibers constitutes a groove); (b) a source optical fiber sized to fit within said left longitudinal groove, said source optical fiber having a source fiber second end adapted to receive light from a light source and a source fiber first end terminating at said proximal end of said tube and adapted ([0071]: “at least one source fiber…laser”); and (c) a detector optical fiber coterminous with said source optical fiber and sized to fit within said right longitudinal groove, said detector optical fiber having a detector fiber first end terminating at said proximal end of said tube and a detector fiber second end adapted to be in optical communication with a spectrometer (Fig. 2: “optical fibers 40” are coterminous ; [0029], [0071]: “spectrometer”), said detector fiber first end adapted to receive diffuse light emitted from said source optical fiber and propagated through said when said application probe is placed into contact with said planar surface of said tissue ([0071]: “wavelength-selective detector, e.g. a spectrometer”).
Regarding claim 10, Bierhoff discloses that the left side proximal end comprises a left side extruded terminal, and said right side proximal end comprises a right side extruded terminal spaced apart and separate from said left side extruded terminal ([0043]: “fiber body 35” has ‘left’ and ‘right’ sides, one for each fiber, and both fibers terminate at an ‘extruded’ point in the fiber body).
Regarding claim 13, Bierhoff discloses that the spectrometer comprises a desktop computer, a laptop computer, or a tablet computer ([0069], [0070]: “computer program executable on the processor”).
Regarding claim 16, Bierhoff discloses that the source optical fiber comprises one or more optical fibers and said detector optical fiber comprises one or more optical fibers ([0071]: “at least one source fiber…one or more detection fibers”).

Claim Rejections - 35 USC § 103

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 11 and 14 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bierhoff (US 2015/0265256).
Regarding claim 11, Bierhoff does not explicitly disclose that the light source comprises a plurality of light source units.  However, since Bierhoff teaches fluorescence measurements (([0071]: “fluorescence measurements” constitute a visualization) where it is common to utilize varying ranges of wavelengths, the use of more than one light source wherein each light source covers a different range of wavelength would have been obvious to one having ordinary skill in the art of fluorescence imaging, as to provide discretized sources for different excitation wavelengths which would allow the overall light source to be a more robust system across the wavelengths being used.
Regarding claim 14, Bierhoff does not explicitly disclose that the fiber first end and said detector optical fiber first end are between 1 mm and 10 mm apart.  However, Biefhoff teaches that the overall diameter of the biopsy needle can range from 1.27 mm to 2.108 mm ([0091]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the claimed separation range between the first and detector fibers, as to provide appropriate dimensions for facilitating the fit of the fibers within the biopsy device, and also for proper in-vivo spectroscopic tissue inspection (Bierhoff @ [0029]) which would rely upon an optical separation between source and detection fibers.

Claim(s) 12 and 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bierhoff (US 2015/0265256), as applied to claim 9 above, in view Benaron (US 2008/0214940).
Regarding claim 12, Bierhoff does not explicitly disclose that the light source is a laser-driven broad band light source.  However, Benaron teaches a fluorescence imaging system that utilizes a laser-driven broadband light source ([0086]: “laser with broadening of the waveband”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fluorescence source of Benaron to the fluorescence system of Bierhoff, as to provide a common light source for fluorescence excitation.
Regarding claim 17, Bierhoff does not explicitly disclose that the light source transmits light at wavelengths between 300 nm and 1000 nm.  However, Benaron teaches a fluorescence imaging system that utilizes a light source that emits light at wavelengths between 10 nm and 100 microns, and more particularly, wavelengths between 550 nm and 1650 nm ([0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wavelength range of Benaron to the fluorescence system of Bierhoff, as to provide a common wavelengths for fluorescence excitation.

Claim(s) 18-22 and 24 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bierhoff (US 2015/0265256) in view McMahon (WO 99/45838).
Regarding claim 18, Bierhoff discloses a system for visualizing an interior of a tissue ([0071]: “fluorescence measurements” constitute a visualization) having a planar surface, comprising: (a) a light source ([0061]: “light source 64”); (b) a spectrometer ([0071]: “spectrometer”); (c) an applicator probe ([0073]: “probe”) comprising, (1) a hollow tube having an exterior and an interior, said tube exterior having a left side and a right side, a left side proximal end and a left side distal end, and a right side proximal end and a right side distal end ([0043]: “fiber body 35” would have left, right, proximal, and distal ends), wherein said left side of said tube exterior contains a left longitudinal groove running from said left side proximal end to said left side distal end, and said right side of said tube exterior contains a right longitudinal groove running from said right side proximal end to said right side distal end (Fig. 2, [0046], [0047]: “a hollow shaft providing space for inserting a fiber body 35 with optical fibers 40”, the space occupied by the optical fibers constitutes a groove); (2) a source optical fiber within said left longitudinal groove, said source optical fiber having a source emitter end terminating at said proximal end of said tube and a source receiver source end in optical communication with said light source ([0071]: “at least one source fiber…laser”); and (3) a detector optical fiber within said right longitudinal, said detector optical fiber having a detector receiver end terminating at said proximal end of said tube and coterminous with said source emitter end, and a detector emitter end in optical communication with said spectrometer (Fig. 2: “optical fibers 40” are coterminous ; [0029], [0071]: “spectrometer”), wherein said detector receiver end is configured to receive diffuse light emitted from said source emitter end propagated through said tissue when said application probe is placed into contact with said planar surface of said tissue and said light source is activated ([0071]: “wavelength-selective detector, e.g. a spectrometer”).  Bierhoff does not explicitly disclose that the tube interior has a diameter sized to sleeve onto a robotic-assisted laparoscopic instrument or a laparoscopically compactable device.  However, McMahon teaches performing fluorescence (pp.16-21).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Regarding claim 19, Bierhoff discloses that the left side proximal end comprises a left side extruded terminal, and said right side proximal end comprises a right side extruded terminal spaced apart and separate from said left side extruded terminal ([0043]: “fiber body 35” has ‘left’ and ‘right’ sides, one for each fiber, and both fibers terminate at an ‘extruded’ point in the fiber body).
Regarding claim 20, Bierhoff does not explicitly disclose that the light source comprises a plurality of light source units.  However, since Bierhoff teaches fluorescence measurements (([0071]: “fluorescence measurements” constitute a visualization) where it is common to utilize varying ranges of wavelengths, the use of more than one light source wherein each light source covers a different range of wavelength would have been obvious to one having ordinary skill in the art of fluorescence imaging, as to provide discretized sources for different excitation wavelengths which would allow the overall light source to be a more robust system across the wavelengths being used.
Regarding claim 21, Bierhoff discloses that the spectrometer comprises a desktop computer, a laptop computer, or a tablet computer ([0069], [0070]: “computer program executable on the processor”).
Regarding claim 22, Bierhoff does not explicitly disclose that the fiber first end and said detector optical fiber first end are between 1 mm and 10 mm apart.  However, Biefhoff teaches that the overall diameter of the biopsy needle can range from 1.27 mm to 2.108 mm ([0091]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the claimed separation range between the first and detector (Bierhoff @ [0029]) which would rely upon an optical separation between source and detection fibers.
Regarding claim 24, Bierhoff discloses that the source optical fiber comprises one or more optical fibers and said detector optical fiber comprises one or more optical fibers ([0071]: “at least one source fiber…one or more detection fibers”).

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Bierhoff (US 2015/0265256) in view McMahon (WO 99/45838), as applied to claim 18 above, in view Benaron (US 2008/0214940).
Regarding claim 25, neither Bierhoff nor McMahon explicitly disclose that the light source is a laser-driven broad band light source.  However, Benaron teaches a fluorescence imaging system that utilizes a laser-driven broadband light source ([0086]: “laser with broadening of the waveband”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the fluorescence source of Benaron to the fluorescence system of Bierhoff and McMahon, as to provide a common light source for fluorescence excitation.
Regarding claim 26, neither Bierhoff nor McMahon explicitly disclose that the light source transmits light at wavelengths between 300 nm and 1000 nm.  However, Benaron teaches a fluorescence imaging system that utilizes a light source that emits light at wavelengths between 10 nm and 100 microns, and more particularly, wavelengths between 550 nm and 1650 nm ([0035]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the wavelength range of Benaron to the fluorescence .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571) 270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/
Primary Examiner
Art Unit 3793